—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Goldstein, J.), dated October 12, 1993, as granted the wife an award of counsel fees in the amount of $35,000.
Ordered that the order is modified, on the facts, by reducing the award of counsel fees to $7,500; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The defendant’s application for counsel fees was limited to those expenses incurred in regard to the representation provided by her most recent attorney, Jay Landa, the fourth attorney to represent her in this matter. Therefore, the court erred in ordering an award in the amount of $35,000 "for the counsel fees expended by defendant throughout this litigation”.
However, the court earmarked $7,500 out of the $35,000 to defray the cost of fees generated in relation to Landa’s representation. This award was not an improvident exercise of the court’s discretion (see, De Cabrera v Cabrera-Rosete, 70 NY2d 879, 881; Matter of Aronesty v Aronesty, 202 AD2d 240). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.